Citation Nr: 9917351	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  99-28 79	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
major depression with bulimia, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
temporomandibular joint syndrome, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for service-connected 
arthritis of the thoracic spine, currently evaluated as 0 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant had active duty from September 1987 to August 
1995.

This appeal arises from an April 1998, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision, which, in pertinent part, granted the 
appellant entitlement to service connection for major 
depression with bulimia, evaluated as 10 percent disabling; 
migraine headaches, evaluated as 30 percent disabling; 
temporomandibular joint syndrome, evaluated as 10 percent 
disabling; and arthritis of the thoracic spine, evaluated as 
0 percent disabling.

The Board notes that the appellant indicated, in her January 
1999 substantive appeal, that she desired a hearing before a 
Member of the Board.  However, it is unclear whether she 
desires a hearing at the Central Office in Washington, D.C., 
or at the Regional Office.

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (1998).  Accordingly, in order 
to ensure due process of law and to afford the appellant 
every equitable consideration, the case is remanded so that 
she may be afforded an opportunity to appear before a Member 
of the Board.

The appellant's claim is remanded for the following actions:

1.  The appellant should be contacted and 
requested to clarify whether she desires 
a hearing before a Member of the Board at 
the Central Office in Washington, D.C., 
or at the Regional Office.  She should 
then be scheduled for the requested 
hearing before a Member of the Board at 
the desired location.

2.  The veteran and her representative 
should be notified of the date, time and 
location of the hearing, and a copy of 
the notification should be placed in the 
claims folder.

Pending completion of the foregoing, the Board intimates no 
opinion as to the outcome of this claim, and no further 
action is required of the veteran until she is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










